DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-11 are pending in this application.  

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 6 recites the limitation “a spin torque generating layer provided with a tungsten-vanadium alloy thin film exhibiting perpendicular magnetic anisotropy (PMA) characteristics”.  It is unclear what is meant by a spin torque generating layer provided with a tungsten-vanadium alloy thin film exhibiting perpendicular magnetic anisotropy (PMA) characteristics because tungsten-vanadium is not a ferromagnetic material, and only ferromagnetic materials can exhibit magnetic anisotropy. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. 
Claims 2-5 and 7-11 depend from rejected claims 1 and 6, respectively, include all limitations of claims 1 and 6, respectively and therefore are rejected for the same reason. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Insofar as definite, Claims 1 and 3-6 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Daibou et al. (US Patent Application Publication No 2017/0141158) hereinafter referred to as Daibou. 
Per Claims 1 and 6 Daibou discloses a method of fabricating a spin-orbit torque-based switching device, comprising 
forming a spin torque generating layer (10) provided with a tungsten-vanadium alloy (see [0091-92]) thin film exhibiting perpendicular magnetic anisotropy (PMA) characteristics [0067-69]; and 
forming a magnetization free layer (22) formed on the spin torque generating layer. 
Per Claim 3 Daibou discloses device of claim 1 including the spin-orbit torque-based switching device.  Claim 3 further includes limitations that are "product-by-process" limitations (e.g. formed through heat treatment within a temperature range of 250 C to 400 0C). While product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Hirao, 190 USPQ 15 at 17(footnote 3).  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See also in re Brown, 173 USPQ 685: In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324: In re Avery, 186 USPQ 116 in re Wertheim, 191 USPQ 90 (209 USPQ 254 does not deal with this issue); and In re Marosi et al, 218 USPQ 289 final product per se which must be determined in a "product by, all of" claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product by process" claims or not. Note that Applicant has the burden of proof in such cases, as the above case law makes clear.
Per Claim 4 Daibou discloses device of claim 3 including the tungsten-vanadium alloy thin film.  Claim 3 further includes limitations that are "product-by-process" limitations (e.g. formed in a predetermined composition ratio according to the heat treatment temperature.). While product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Hirao, 190 USPQ 15 at 17(footnote 3).  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See also in re Brown, 173 USPQ 685: In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324: In re Avery, 186 USPQ 116 in re Wertheim, 191 USPQ 90 (209 USPQ 254 does not deal with this issue); and In re Marosi et al, 218 USPQ 289 final product per se which must be determined in a "product by, all of" claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product by process" claims or not. Note that Applicant has the burden of proof in such cases, as the above case law makes clear.
Per Claim 5 Daibou discloses device of claim 4 including the tungsten-vanadium alloy thin film.  Claim 3 further includes limitations that are "product-by-process" limitations (e.g. wherein, when the heat treatment temperature is 250 0C, a composition ratio of vanadium (x) in the tungsten-vanadium alloy thin film is 20 at% < x < 90 at%; when the heat treatment temperature is 300 0C, a composition ratio of vanadium (x) in the tungsten-vanadium alloy thin film is 0 at% < x < 70 at%; and when the heat treatment temperature is 400 0C, a composition ratio of vanadium (x) in the tungsten-vanadium alloy thin film is 0 at% < x < 30 at%, wherein "x" represents a real number.). While product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Hirao, 190 USPQ 15 at 17(footnote 3).  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See also in re Brown, 173 USPQ 685: In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324: In re Avery, 186 USPQ 116 in re Wertheim, 191 USPQ 90 (209 USPQ 254 does not deal with this issue); and In re Marosi et al, 218 USPQ 289 final product per se which must be determined in a "product by, all of" claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product by process" claims or not. Note that Applicant has the burden of proof in such cases, as the above case law makes clear.

Allowable Subject Matter
Claims 2 and 7-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894